

115 HRES 1107 IH: Supporting the designation of National Secure Your Load Day.
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1107IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Reichert (for himself and Mr. Pascrell) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONSupporting the designation of National Secure Your Load Day.
	
 Whereas driving with an unsecured load presents a danger to the traveling public; Whereas all 50 States and the District of Columbia have regulations that pertain to unsecured loads;
 Whereas motorists must recognize their responsibility to make safe and considerate choices while driving;
 Whereas the simple, routine act of securely affixing every load makes the Nation’s roads safer for all drivers, and these precautions should not be overlooked;
 Whereas a study by the AAA Foundation for Traffic Safety indicates that more than 200,000 crashes caused by unsecured loads and road debris occurred from 2011 to 2014, resulting in approximately 39,000 injuries and 500 deaths;
 Whereas a 2012 Government Accountability Office report entitled Federal and State Efforts Related to Accidents That Involve Non-Commercial Vehicles Carrying Unsecured Loads acknowledges unsecured loads and road debris as a serious safety hazard stating that there are approximately 51,000 debris-related crashes on United States roadways, killing 440 people and injuring 10,000 people annually;
 Whereas the National Highway Traffic Safety Administration (NHTSA) stated that in 2016 there were 683 deaths, 19,663 injuries, and 90,266 incidents related to unsecure loads;
 Whereas the United States spends approximately $11.5 billion dollars on litter and it is estimated that unsecured loads and road debris account for up to 40 percent of the litter on our roadways;
 Whereas the United States recognizes the profound suffering and loss of those harmed by unsecured loads and road debris, and stands in solidarity with those critically impacted by such instances of avoidable tragedy;
 Whereas the joint explanatory statement of the committee of the conference on H.R. 22 for the FAST Act, enacted in 2015, stated that the conferees are concerned about the dangers posed by unsecured loads on the non-commercial vehicles. Federal grant funds for state run safety campaigns raising awareness about the dangers posed by unsecured loads are currently eligible under State Highway Programs (23 U.S.C. 402). Therefore the Committee encourages states to address unsecured loads the next time they submit their State Highway Safety Program for approval by the Secretary (Public Law 114–95);
 Whereas the State of Washington has one of the strongest laws that includes penalties for those who do not properly secure their loads when driving on Washington State roads;
 Whereas, on October 7, 2015, a deadly incident at mile 109.6 on the New Jersey Turnpike in Kearny occurred as a result of mattresses and box springs that were not properly secured, killing the driver of a gasoline tanker when his tanker collided with another vehicle, flipped over the guardrail, and caught fire trying to avoid the unsecured load which obstructed the road;
 Whereas June 6 is an appropriate day to designate as National Secure Your Load Day because that date recognizes Matthew Reif of Arizona, 29, who was killed on that date in 2006 when an unsecured 10-pound piece of scrap metal from a truck in front of him smashed through his windshield;
 Whereas Robin Abel, an advocate from Renton, Washington, is the founder of National Secure Your Load Day; and
 Whereas in 2018, there were 27 proclamations declaring June 6 as Secure Your Load Day with 48 States participating: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of a National Secure Your Load Day to honor the lives of those that have been impacted by unsecure loads and road debris;
 (2)that National Secure Your Load Day is for all drivers nationwide, including noncommercial and commercial drivers; and
 (3)encourages States to promote efforts to raise awareness and address unsecure loads on our roads and highways.
			